PER CURIAM.
Sherman N. Smith, Jr., a member of The Florida Bar, seeks review of the Board of Governors’ denial of his petition for renewal of designation.
The designation coordinating committee found that Smith had not shown good cause for his failure to accumulate the required hours in his three areas of corporation and business law, real property law, and wills, estates, and estate planning and denied his request. The designation plan appeals committee upheld the decision of the designation coordinating committee. Petition for review was sought to the Supreme Court which remanded to the full Board of Governors for its decision. The Florida Bar v. Smith, 377 So.2d 697 (Fla.1979). The Board of Governors then upheld the decision of the designation plan appeals committee. Sherman Smith now seeks review of the Board’s action. The sole issue before us is whether the Board of Governors’ decision denying Smith’s request for waiver of the thirty-hour continuing legal education requirement for renewal of designation should be reversed. Florida Bar Integration Rule Bylaws, article XVII, section 9(b), which is the relevant portion of the Florida Designation Plan, provides in pertinent part:
A member shall be eligible to renew his right to designate an area of practice only if during the three-year period . he has devoted at least 30 hours . to approved continuing legal education in each area for which renewal is sought. For good cause shown the Board may waive all or any part of such requirement. (Emphasis added.)
We hold that the Board has not abused its discretion in denying Smith’s request. Accordingly, we approve the Board’s action in this matter.
It is so ordered.
BOYD, OVERTON, ALDERMAN and McDONALD, JJ., concur.
ADKINS, Acting C. J., dissents.